DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.
	Claims 1 and 18 are amended.
	Claims 21 and 22 are added.
	No claims are canceled.

Prosecution is Reopened
In view of the Appeal Brief filed on November 9, 2020, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,

(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167                                                                                                                                                                                             



Response to Arguments
Applicant's arguments filed in the Appeal Brief on November 9, 2020 have been fully considered.
Applicant’s arguments with respect to the rejection of claims 18 – 20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The 101 rejection of claims 18 - 20 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1 – 4, 6 – 9, and 11 - 22 under 35 U.S.C. 102 have been fully considered and are persuasive.  The 102 rejection of claims 1 – 4, 6 – 9, and 11 - 22 under Anthony Michael Faddell has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 5 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 103 rejection of claims 5 and 10 under Anthony Michael Fadell in view of Shidong Chen et al. has been withdrawn. 
However, upon further consideration, a new ground of rejection is issued for claims 1 – 21 under 35 U.S.C. 102 is made in view of Ryan Young Kim et al. (U.S. Patent Publication 20160165570).
A new ground of rejection is issued for claim 22 under 35 U.S.C. 103 in view of  Ryan Young Kim et al. (U.S. Patent Publication 20160165570) in view of Joseph S. Noonan (U.S. Patent Publication 20140018059).
All claims are addressed in depth below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1  – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ryan Young Kim et al. (U.S. Patent Publication 20160165570).
	
With respect to claims 1, Kim teaches:
detecting, at a wireless activity (WLA) tracking apparatus, wireless activity of a mobile device in a proximity of a local wireless environment (see paragraphs [0086] and [0087], where electronic devices (mobile devices), are detected in a wireless network by a network device (wireless activity tracking apparatus) in an environment, where the environment may  include a home, office, business, automobile, or a park, for example);
automatically generating a WLA timestamp associated with the detecting the wireless activity of the mobile device (see paragraph [0147], and Fig. 8, where a 

    PNG
    media_image1.png
    139
    454
    media_image1.png
    Greyscale

utilizing one or more of the wireless activity and WLA timestamp to identify one or more of a security device and a segment of security data collected by the security device (see paragraph [0147], and Fig. 8, where a timestamp may be used to identify a device and various data associated with a device at a certain time (beacon interval, ssid, rates, capability, etc.)).

	With respect to claim 2, Kim teaches:
wherein the detecting comprises detecting a wireless signature of the mobile device, and wherein the utilizing comprises automatically correlating the wireless signature with the one or more of the security device and the segment of security data collected by the security device based on the WLA timestamp (see paragraphs [0181] and [0215], where the wireless signature is created for a device, and the signature is correlated with the security information for the device, see paragraph [0249], where the timestamp is used to determine if the time period for access is valid).




	wherein the utilizing further comprises receiving a search request designating a wireless activity factor, and searching a WLA log for a WLA record of interest that satisfies the wireless activity factor, the WLA record of interest including the wireless signature and the WLA timestamp (see paragraph [0178], where a search request is received for a record of interest for a device (having a wireless signature, see paragraph [0181]), where a tracking system is broadcast (logged) at either certain intervals of time, or if it is determined that the client is outside of their communication range (paragraph [0180]) (where the wireless activity factor may be the time interval or the communication range or zone established for the device)). Note: in instant paragraph [0077], applicant defines “wireless activity factors:” “such as a search for any wireless activity within a predetermined time frame, a search for any wireless activity within certain security zones, a search for any wireless activity by unknown wireless signature, a search for any wireless activity related to unknown and/ repeat wireless signature, a search for any wireless activity by restricted wireless signature andRPS920170104-US-NP (018-0045US1) 28 PATENT the like.”
 
	With respect to claim 4, Kim teaches:
wherein the utilizing further comprises searching a security data log for security data of interest based on a comparison of the WLA timestamp and security timestamps stored in the security data log, the security data of interest including the one or more of the security device and the segment of security data collected by the security device (see paragraph [0178], where a search request is received for a record of interest for a device (having a wireless signature, see paragraph [0181]), where a tracking system is 

With respect to claim 5, Kim teaches:
	displaying the segment of security data collected by the security device that overlaps the WLA timestamp (see paragraph [0269], where data from the access device may be displayed).

	With respect to claim 6, Kim teaches:
identifying a security zone in the local wireless environment in which the wireless activity occurred, wherein the utilizing further comprises identifying the security device that corresponds to the security zone (see paragraph [0117], where a zone in the wireless network is identified by the distance between the network device and the various other devices).

	With respect to claim 7, Kim teaches:
	performing a security action based on the one or more of the security device and the segment of security data identified (see paragraph [0191], where a security action 

	With respect to claim 8, Kim teaches:
	the security action comprises sending an electronic notification to security personnel (see paragraph [0090], where a notification may be triggered by an alarm).

	With respect to claim 9, Kim teaches:
	the security action comprises sending a request to change a state of the security device (see paragraphs [0258], [0270] and [0280], where the device status may be changed upon receiving a notification).

	With respect to claim 10, Kim teaches a security camera (see paragraph [0129]).

With respect to claims 11, Kim teaches:
A tracking circuit to detect wireless activity of a mobile device in a proximity of a local wireless environment (see paragraphs [0086] and [0087], where electronic devices (mobile devices), are detected in a wireless network by a network device (wireless activity tracking apparatus) in an environment, where the environment may  include a home, office, business, automobile, or a park, for example);
automatically generate a WLA timestamp associated with the detecting the wireless activity of the mobile device (see paragraph [0147], and Fig. 8, where a 
utilize one or more of the wireless activity and WLA timestamp to identify one or more of a security device and a segment of security data collected by the security device (see paragraph [0147], and Fig. 8, where a timestamp may be used to identify a device and various data associated with a device at a certain time (beacon interval, ssid, rates, capability, etc.)).

	With respect to claims 12 and 20, Kim teaches:
where the memory stores a WLA log including WLA records that include wireless signatures (WLS) of mobile devices detected by the tracking circuit, the WLA records including corresponding WLA timestamps indicating when the wireless signatures of the mobile devices were detected (see paragraph [0184], where a record or log is stored in memory, see paragraph [0147], and Fig. 8, where a timestamp is created to log wireless activity or communication, see paragraphs [0181] and [0215], where the wireless signature is created for a device, and the signature is correlated with the security information for the device ).

With respect to claim 13, Kim teaches:
wherein the WLA records further comprise one or more of security zones where the wireless signature is detected, a WLS entry time in connection with the wireless signature entering a detection range of the tracking circuit, and a WLS exit time in connection with the wireless signature exiting the detection range (see paragraph 

With respect to claim 14, Kim teaches:
wherein the memory stores a WLS list that includes one or more of known wireless signatures, repeat wireless signatures and restricted wireless signatures (see paragraph [0274], where a list may be created for devices and their associated information, like wireless signature (paragraph [0181])).

With respect to claim 15, Kim teaches:
maintain a WLA log of wireless signatures of mobile devices detected by the tracking circuit and corresponding WLA timestamps (see paragraph [0184], where a record or log is stored in memory, see paragraph [0147], and Fig. 8, where a timestamp is created to log wireless activity or communication, see paragraphs [0181] and [0215], where the wireless signature is created for a device, and the signature is correlated with the security information for the device ).

With respect to claim 16, Kim teaches:
	receives a search request designating a wireless activity factor, and search a WLA log for a WLA record of interest that satisfies the wireless activity factor, the WLA RPS920170104-US-NP (018-0045US1) 28 PATENT the like.”

	With respect to claims 17 and 19, Kim teaches:
search a security data log for security data of interest based on a comparison of the WLA timestamp and security timestamps stored in the security data log, the security data of interest including the one or more of the security device and the segment of security data collected by the security device (see paragraph [0178], where a search request is received for a record of interest for a device (having a wireless signature, see paragraph [0181]), where a tracking system is broadcast (logged) at either certain intervals of time, or if it is determined that the client is outside of their communication range (paragraph [0180]) (where the wireless activity factor may be the time interval or the communication range or zone established for the device)). Note: in instant RPS920170104-US-NP (018-0045US1) 28 PATENT the like.”
With respect to claims 18, Kim teaches:
detecting, at a wireless activity (WLA) tracking apparatus, wireless activity of a mobile device in a proximity of a local wireless environment (see paragraphs [0086] and [0087], where electronic devices (mobile devices), are detected in a wireless network by a network device (wireless activity tracking apparatus) in an environment, where the environment may  include a home, office, business, automobile, or a park, for example);
automatically generating a WLA timestamp associated with the detecting the wireless activity of the mobile device (see paragraph [0147], and Fig. 8, where a timestamp is created along with location information for a device to log wireless activity or communication);
utilizing one or more of the wireless activity and WLA timestamp to identify one or more of a security device and a segment of security data collected by the security device (see paragraph [0147], and Fig. 8, where a timestamp may be used to identify a device and various data associated with a device at a certain time (beacon interval, ssid, rates, capability, etc.)).



Wherein the wireless activity represents one or more signals transmitted by the mobile device in connection with one or more of requesting, establishing, maintaining or disconnecting a communications session with the local wireless environment (see paragraph [0333], where notification signals may be wirelessly transmitted data notification signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan Young Kim et al. (U.S. Patent Publication 20160165570) in view of Joseph S. Noonan (U.S. Patent Publication 20140018059).

However, Noonan teaches:
Wherein the mobile device utilizes a wireless transmitter to establish at least a  one way or two way communication session with the WLA tracking apparatus (see paragraph [0110], where wireless transmitters may be used for communication).
It would be obvious to one of ordinary skill in the art to modify the teaching of Kim with the teaching of Noonan in order to facilitate communication of mobile devices with a base station (Noonan, paragraph [0110]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Justin J. Morgenthau et al. discloses a system and interface for managing workplace events (U.S. Patent 10,528,902).
Timo Bruck et al. disclose on demand mobile device location polling (U.S. Patent Publication 20180070210).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 12, 2021